Concurring Opinion.
FareiNgtoN, J.,
concurs, expressing the following views:
The record of the case as trued clearly shows that the plaintiff was not at the time of his injury a passenger, an employee, an invitee of the defendant, nor was he a licensee coupled with an interest in helping to *117unload the freight. ITe occupied clearly the relation of a volunteer or mere licensee, to whom the defendant owed no higher duty than to not wantonly injure.
The various relations and liabilities of defendant in similar cases have been reviewed by. this court in the case of Etchison v. Lusk, et al., 195 Mo. App. 188, 190 S. W. 345.
I concur in the opinion rendered by Sturgis, P. J.